
	
		II
		111th CONGRESS
		1st Session
		S. 2736
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mr. Franken (for
			 himself, Mr. Grassley,
			 Mrs. Feinstein, and
			 Mr. Hatch) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reduce the rape kit backlog and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Justice for Survivors of Sexual
			 Assault Act of 2009.
		2.FindingsCongress finds the following:
			(1)Rape is a serious
			 problem in the United States.
			(2)The Department of
			 Justice reports that in 2006, there were an estimated 261,000 rapes and sexual
			 assaults, and studies show only 1/3 of rapes are
			 reported.
			(3)The collection
			 and testing of DNA evidence is a critical tool in solving rape cases. Law
			 enforcement officials using the Combined DNA Index System have matched unknown
			 DNA evidence taken from crime scenes with known offender DNA profiles in the
			 State and National DNA database 2,371 times.
			(4)Despite the
			 availability of funding under the amendments made by the Debbie Smith Act of
			 2004 (title II of Public Law 108–405; 118 Stat. 2266), there exists a
			 significant rape kit backlog in the United States.
			(5)A 1999 study
			 commissioned by the National Institute of Justice estimated that there was an
			 annual backlog of 180,000 rape kits that had not been analyzed.
			(6)No agency
			 regularly collects information regarding the scope of the rape kit backlog in
			 the United States.
			(7)Certain States
			 cap reimbursement for rape kits at levels that are less than
			 1/2 the average cost of a rape kit in those States. Yet,
			 section 2010 of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796gg–4) requires that in order to be eligible for grants
			 under part T of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3796gg et seq.) (commonly known as STOP Grants), States
			 shall administer rape kits to survivors free of charge or provide full
			 reimbursement.
			(8)There is a lack
			 of sexual assault nurse examiners and health professionals who have received
			 specialized training specific to sexual assault victims.
			3.PurposeThe purpose of this Act is to seek
			 appropriate means to address the problems surrounding forensic evidence
			 collection in cases of sexual assault, including rape kit backlogs,
			 reimbursement for or free provision of rape kits, and the availability of
			 trained health professionals to administer rape kit examinations.
		4.Rape kit
			 backlogs
			(a)Additional
			 protocol requirement for receiving Edward Byrne grantsSection
			 502 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3752) is amended—
				(1)by redesignating
			 paragraph (5) as paragraph (6); and
				(2)by inserting
			 after paragraph (4) the following:
					
						(5)A certification
				that the applicant has implemented a policy requiring all rape kits collected
				by or on behalf of the applicant to be sent to crime laboratories for forensic
				analysis.
						.
				(b)Additional
			 Debbie Smith grant requirements; definitionsSection 2 of the DNA
			 Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is amended—
				(1)in subsection
			 (a)(2), by striking samples from rape kits, samples from other sexual
			 assault evidence, and samples taken in cases without an identified
			 suspect. and inserting to eliminate a rape kit backlog and to
			 ensure that DNA analyses of samples from rape kits are carried out in a timely
			 manner.;
				(2)in subsection
			 (b)—
					(A)paragraph (6), by
			 striking and at the end;
					(B)in paragraph (7),
			 by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(8)if the State or
				unit of local government has a rape kit backlog, include a plan to eliminate
				the rape kit backlog that includes performance measures to assess progress of
				the State or local unit of government toward a 50 percent reduction in the rape
				kit backlog over a 2-year period; and
							(9)specify the
				portion of the amounts made available under the grant under this section that
				the State or unit of local government shall use for the purpose of DNA analyses
				of samples from untested rape
				kits.
							;
					(3)in subsection
			 (f)—
					(A)in paragraph (1),
			 by striking and at the end;
					(B)by redesignating
			 paragraph (2) as paragraph (3); and
					(C)by inserting
			 after paragraph (1) the following:
						
							(2)the amount of
				funds from a grant under this section expended for the purposes of DNA analyses
				for untested rape kits; and
							;
				and
					(4)by striking
			 subsection (i) and inserting the following:
					
						(i)DefinitionsIn
				this section:
							(1)Rape
				kitThe term rape kit means DNA evidence relating
				to—
								(A)sexual assault
				(as defined in section 40002(a) of the Violence Against Women Act of 1994 (42
				U.S.C. 13925(a))); or
								(B)conduct described
				in section 2251, 2251A, or 2252 of chapter 110 of title 18, United States Code,
				regardless of whether the conduct affects interstate commerce.
								(2)Rape kit
				backlogThe term rape kit backlog means untested
				rape kits that are in the possession or control of—
								(A)a law enforcement
				agency; or
								(B)a public or
				private crime laboratory.
								(3)StateThe
				term State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
				American Samoa, Guam, and the Northern Mariana Islands.
							(4)Untested rape
				kitThe term untested rape kit means a rape kit
				collected from a victim that—
								(A)has not undergone
				forensic analysis; and
								(B)for a combined
				total of not less than 60 days, has been in the possession or control
				of—
									(i)a
				law enforcement agency; or
									(ii)a public or
				private crime
				laboratory.
									.
				(c)Adjusting Byrne
			 grant funds for compliance and noncompliance; statistical
			 reviewSection 505 of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3755) is amended by adding at the end the
			 following:
				
					(i)Adjusting Byrne
				grant funds for compliance and noncompliance
						(1)DefinitionIn
				this subsection the term date for implementation means the last
				day of the second fiscal year beginning after the date of enactment of this
				subsection.
						(2)Additional
				funds for compliance
							(A)Reduction of
				rape kit backlog
								(i)50 percent
				reductionFor any fiscal year beginning after the date of
				enactment of this subsection, a State or unit of local government shall receive
				an allocation under this section in an amount equal to 110 percent of the
				otherwise applicable allocation to the State or unit of local government if the
				State or unit of local government reduced the rape kit backlog by not less than
				50 percent, as compared to the date of enactment of this subsection.
								(ii)75 percent
				reductionFor any fiscal year beginning after the date of
				enactment of this subsection—
									(I)a State or unit
				of local government that has received additional funds under clause (i) in any
				previous fiscal year shall receive an allocation under this section in an
				amount equal to 110 percent of the otherwise applicable allocation to the State
				or unit of local government if the State or unit of local government reduced
				the rape kit backlog by not less than 75 percent, as compared to the date of
				enactment of this subsection; and
									(II)a State or unit
				of local government that has not received additional funds under clause (i) in
				any previous fiscal year shall receive an allocation under this section in an
				amount equal to 120 percent of the otherwise applicable allocation to the State
				or unit of local government if the State or unit of local government reduced
				the rape kit backlog by not less than 75 percent, as compared to the date of
				enactment of this subsection.
									(iii)95 percent
				reductionFor any fiscal year beginning after the date of
				enactment of this subsection—
									(I)a State or unit
				of local government that has received additional funds under clause (ii) in any
				previous fiscal year shall receive an allocation under this section in an
				amount equal to 110 percent of the otherwise applicable allocation to the State
				or unit of local government if the State or unit of local government reduced
				the rape kit backlog by not less than 95 percent, as compared to the date of
				enactment of this subsection;
									(II)a State or unit
				of local government that has received additional funds under clause (i) in any
				previous fiscal year, and has not received additional funds under clause (ii)
				in any previous fiscal year, shall receive an allocation under this section in
				an amount equal to 120 percent of the otherwise applicable allocation to the
				State or unit of local government if the State or unit of local government
				reduced the rape kit backlog by not less than 95 percent, as compared to the
				date of enactment of this subsection; and
									(III)a State or unit
				of local government that has not received additional funds under clause (i) or
				(ii) in any previous fiscal year shall receive an allocation under this section
				in an amount equal to 130 percent of the otherwise applicable allocation to the
				State or unit of local government if the State or unit of local government
				reduced the rape kit backlog by not less than 95 percent, as compared to the
				date of enactment of this subsection.
									(B)Timely
				processingFor the first fiscal year beginning after the date of
				enactment of this subsection, and each fiscal year thereafter, a State or unit
				of local government that, during the previous fiscal year, tested 95 percent of
				all rape kits collected from a victim during that previous fiscal year not
				later than 60 days after the date the rape kit was taken into the possession or
				control of a law enforcement agency of the State or unit of local government
				shall receive an allocation under this section in an amount equal to 105
				percent of the otherwise applicable allocation to the State or unit of local
				government.
							(3)Withholding of
				grant funds for noncompliance
							(A)Failure to
				reduce rape kit backlog
								(i)Year
				1For the first fiscal year after the date for implementation, a
				State or unit of local government shall receive an allocation under this
				section in an amount equal to 90 percent of the otherwise applicable allocation
				to the State or unit of local government if the State or unit of local
				government—
									(I)has a rape kit
				backlog;
									(II)received a grant
				under this subpart during each of the 2 previous fiscal years; and
									(III)has failed to
				reduce the rape kit backlog by not less than 50 percent, as compared to the
				date of enactment of this subsection.
									(ii)Year
				3For the third fiscal year beginning after the date for
				implementation, a State or unit of local government shall receive an allocation
				under this section in an amount equal to 90 percent of the otherwise applicable
				allocation to the State or unit of local government if the State or unit of
				local government—
									(I)has a rape kit
				backlog;
									(II)received a grant
				under this subpart during the previous fiscal year; and
									(III)has failed to
				reduce the rape kit backlog by not less than 75 percent, as compared to the
				date of enactment of this subsection.
									(iii)Years 5, 7,
				and 9For each of the fifth, seventh, and ninth fiscal years
				beginning after the date for implementation, a State or unit of local
				government shall receive an allocation under this section in an amount equal to
				90 percent of the otherwise applicable allocation to the State or unit of local
				government if the State or unit of local government—
									(I)has a rape kit
				backlog;
									(II)received a grant
				under this subpart during the previous fiscal year; and
									(III)has failed to
				reduce the rape kit backlog by not less than 95 percent, as compared to the
				date of enactment of this subsection.
									(B)Timely
				processingFor the second fiscal year beginning after the date
				for implementation, and each fiscal year thereafter, a State or unit of local
				government that, during the previous fiscal year, tested less than 95 percent
				of the rape kits collected from a victim during that previous fiscal year not
				later than 90 days after the date the rape kit was taken into the possession or
				control of a law enforcement agency of the State or unit of local government
				shall receive an allocation under this section in an amount equal to 95 percent
				of the otherwise applicable allocation to the State or unit of local
				government.
							(j)Annual
				statistical review and report
						(1)In
				generalThe Director of the National Institute of Justice of the
				Department of Justice (in this subsection referred to as the
				Director) shall conduct an annual comprehensive statistical
				review of the number of untested rape kits collected by Federal, State, local,
				and tribal law enforcement agencies.
						(2)Report of data
				to DirectorEach law enforcement agency of the Federal Government
				or of a State or unit of local government receiving a grant under this subpart
				(in this subsection referred to as a covered law enforcement
				agency) shall record and report to the Director the number of untested
				rape kits administered by or on behalf of, or in the possession or control of,
				the covered law enforcement agency at the end of each fiscal year.
						(3)Report to
				Congress and the States
							(A)Initial
				reportNot later than 2 years after the date of enactment of this
				subsection, and annually thereafter, the Director shall submit to Congress and
				the States a report regarding the number of untested rape kits administered by
				or on behalf of, or in the possession of, a covered law enforcement
				agency.
							(B)Subsequent
				annual reportsThe Director shall include, in the second report,
				under subparagraph (A), and each subsequent report, the percentage change in
				the number of untested rape kits for each covered law enforcement agency, as
				compared to the previous year.
							(4)PenaltyFor
				fiscal year 2011, and each fiscal year thereafter, if a State or unit of local
				government has received a grant under this subpart, and a covered law
				enforcement agency of the State or local government has failed to report the
				data required under paragraph (2), the State or unit of local government shall
				receive an allocation under this section in an amount equal to 95 percent of
				the otherwise applicable allocation to the State or unit of local
				government.
						(k)DefinitionsIn
				this section:
						(1)Rape
				kitThe term rape kit means DNA evidence relating
				to—
							(A)sexual assault
				(as defined in section 40002(a) of the Violence Against Women Act of 1994 (42
				U.S.C. 13925(a))); or
							(B)conduct described
				in section 2251, 2251A, or 2252 of chapter 110 of title 18, United States Code,
				regardless of whether the conduct affects interstate commerce.
							(2)Rape kit
				backlogThe term rape kit backlog means untested
				rape kits that are in the possession or control of—
							(A)a law enforcement
				agency; or
							(B)a public or
				private crime laboratory.
							(3)Untested rape
				kitThe term untested rape kit means a rape kit
				collected from a victim that—
							(A)has not undergone
				forensic analysis; and
							(B)for a combined
				total not less than 60 days, has been in the possession or control of—
								(i)a
				law enforcement agency; or
								(ii)a public or
				private crime
				laboratory.
								.
			5.Rape kit
			 billing
			(a)Coordination
			 with regional health care providersSection 2010(a)(1) of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–4(a)(1)) is amended by striking assault. and inserting
			 assault and coordinates with regional health care providers to notify
			 victims of sexual assault of the availability of rape exams at no cost to the
			 victims..
			(b)Repeal of
			 reimbursement optionEffective 2 years after the date of
			 enactment of this Act, section 2010(b) of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796gg–4(b)) is amended—
				(1)by striking
			 paragraph (3);
				(2)in paragraph (1),
			 by inserting or after victim;; and
				(3)in paragraph (2),
			 by striking victims; or and inserting
			 victims..
				(c)Provision of
			 rape kits regardless of cooperation with law enforcementSection
			 2010(d) of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3796gg–4(d)) is amended by striking (d)
			 Rule of
			 construction and all that follows through the end of
			 paragraph (1) and inserting the following:
				
					(d)Noncooperation
						(1)In
				generalA State, Indian tribal government, or unit of local
				government shall not be in compliance with this section unless the State,
				Indian tribal government, or unit of local government complies with subsection
				(b) without regard to whether the victim cooperates with the law enforcement
				agency investigating the
				offense.
						.
			6.Sexual assault
			 nurse examiner training
			(a)DefinitionSection
			 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)) is
			 amended—
				(1)by redesignating
			 paragraphs (29) through (37) as paragraphs (30) through (38), respectively;
			 and
				(2)inserting after
			 paragraph (28) the following:
					
						(29)Trained
				examinerThe term trained examiner means a health
				care professional who has received specialized training specific to sexual
				assault victims, including training regarding gathering forensic evidence and
				medical
				needs.
						.
				(b)Additional
			 personnelSection 2101(b) of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796hh(b)) is amended by adding at the
			 end the following:
				
					(14)To provide for
				sexual assault forensic medical personnel examiners to collect and preserve
				evidence, provide expert testimony, and provide treatment of trauma relating to
				sexual
				assault.
					.
			7.Sexual assault
			 nurse availability at Indian Health Services study
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the
			 availability of sexual assault nurse examiners and trained examiners (as
			 defined in section 40002(a) of the Violence Against Women Act of 1994 (42
			 U.S.C. 13925(a)), as amended by this Act), at all Indian Health Service
			 facilities operated pursuant to contracts under the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450 et seq.).
			(b)Report and
			 recommendationsNot later than 1 year after the date of enactment
			 of this Act, the Comptroller General of the United States shall submit to the
			 Committee on the Judiciary and to the Committee on Indian Affairs of the Senate
			 and to the Committee on the Judiciary and the Committee on Natural Resources of
			 the House of Representatives a report containing the findings of the study
			 conducted under subsection (a), and recommendations for improving the
			 availability of sexual assault nurse examiners and trained examiners (as
			 defined in section 40002(a) of the Violence Against Women Act of 1994 (42
			 U.S.C. 13925(a)), as amended by this Act).
			
